          Case 21-10200-amc    Doc 60-1 Filed 08/17/21 Entered 08/17/21 09:12:17             Desc
                                   Proposed Order Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       ADAM M. WEISBAUM



                             Debtor               Bankruptcy No. 21-10200-AMC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




                                      _________________________________
                                                  Honorable Ashely M. Chan
                                                  Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 40837
Philadelphia, PA 19107

Debtor’s Attorney:
JON M ADELSTEIN ESQ
3993 HUNTINGDON PIKE
SUITE 210
HUNTINGDON VALLEY, PA 19006-


Debtor:
ADAM M. WEISBAUM

68 SKYLINE DRIVE

CHALFONT, PA 18914
